DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hand-held device” (claim 12) and “external device” (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The examiner notes that a large number of references are listed in the attached IDSs.  They have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
The information disclosure statement filed July 19, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The crossed out reference has not been considered.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, “the second of” should be “the second end of”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “anti-rotation feature” (claim 11).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 11-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2002/0138077 (Ferree) in view of U.S. Patent Application Publication No. 2004/0030395 (Blunn).
Regarding claim 1, Ferree discloses a method for correction of a scoliotic curve in a spine (see paragraphs [0003], [0004], and [0011]) comprising:  implanting an expanding rod (1700) subcutaneously within a subject (see Fig. 20); the expanding rod comprising:  a first end (end including fastener 1703) configured to be coupled to a first location on the subject’s spine during implantation (see Figs. 17 and 20); and a second end (end including fastener 1702) configured to be coupled to a second location on the subject’s spine during implantation (see Figs. 17 and 20); wherein the first end includes an inner member movably coupled to and telescopically received by a hollow outer member of the second end (see Fig. 17 and paragraph [0161]), wherein the expanding rod includes a flexibility (see paragraphs [0167] and [0176], rods may be made from a material allowing bending by surgeon at time of surgery; it would be obvious to give the expanding rod flexibility to allow for tailoring of the rod to a desired shape to facilitate optimal correction and/or placement of the rod in the spine) and is configured to be curved and aligned with a curve of the spine during implantation (see Figs. 2B and 20 and paragraph [0167]); and axially displacing the first end relative to the second end of the expanding rod such that force is applied to the scoliotic curve to modify the scoliotic curve (see paragraphs [0003], [0153], and [0161]; straightening the spine), wherein a controlled, incremental force is applied to the expanding rod to cause the axial displacement of the first end relative to the second end (see paragraphs [0010] and [0011]). 
Ferree fails to disclose wherein an externally applied controlled, incremental force is applied to the expanding rod to cause the axial displacement of the first end relative to the second end (claim 1).  However, Blunn discloses a surgical device for applying force non-invasively to a patient’s skeleton or to an implant which comprises anchoring means for attaching first and second components of the device to a bone or to adjoining bones (see Abstract), the device having first (1) and second (2) ends, wherein an externally applied controlled, incremental force is applied to the device to cause the axial displacement of the first end relative to the second end (see paragraph [0008] and [0021]-[0023]).  Regarding claim 3, Blunn suggests the externally applied controlled, incremental force includes an external electromagnetic field (see paragraphs [0004]-[0007] and [0021]).  Regarding claim 5, Blunn suggests wherein the device further comprises a drive unit (8/9) disposed in one of the first end or the second end (see paragraphs [0012] and [0020] and Fig. 2).  Regarding claim 12, Blunn suggests wherein the externally applied, controlled incremental force is applied by a hand-held device (10, capable of being held by human hands) positioned external to the subject (see paragraphs [0008] and [0021]-[0023]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Ferree to apply an externally applied controlled, incremental force to the expanding rod to cause the axial displacement of the first end relative to the second end as suggested by Blunn in order to avoid the trauma of additional surgical operations to adjust the expanding rod, reduce the risk of infection from additional surgical operations, and allow for more gradual adjustment over a longer period of time to facilitates growth and stimulation of tissue (see Blunn, paragraph [0008]).
Regarding claim 2, Ferree discloses where implanting the expanding rod comprises implanting the expanding rod posteriorly to the spine (see Fig. 20 and paragraph [0164]).
Regarding claim 4, Ferree discloses wherein the first end and the second end of the expanding rod share and are axially displaced along a common longitudinal axis (see Figs. 2B, 17, and 20; ends of rod share and are expandable along a common longitudinal axis).
Regarding claim 11, Ferree discloses wherein the expanding rod includes an anti-rotation feature configured to prevent rotation of the inner member relative to the outer member (see paragraph [0161]; non-circular geometry of inner and outer members).
Regarding claim 13, Ferree discloses a method for treating a spinal condition of a subject (see paragraphs [0003], [0004], and [0011]), the method including:  implanting an expanding rod (1700) subcutaneously within the subject (see Fig. 20) such that a first end (end including fastener 1703) of the expanding rod is coupled to a first location on a spine of the subject and a second end (end including fastener 1702) of the expanding rod is coupled to a second location on the spine of the subject (see Figs. 17 and 20); and modifying a state of the spinal condition by applying a force to the expanding rod to cause a distance between the first end and the second end to change (see paragraphs [0003], [0010], [0011], [0153], and [0161]; straightening the spine).  
Ferree fails to disclose wherein the force is applied via an external device (claim 13).  However, Blunn discloses a surgical device for applying force non-invasively to a patient’s skeleton or to an implant which comprises anchoring means for attaching first and second components of the device to a bone or to adjoining bones (see Abstract), the device having first (1) and second (2) ends, wherein an externally applied controlled, incremental force is applied via an external device (10) to cause axial displacement of the first end relative to the second end (see paragraph [0008] and [0021]-[0023]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Ferree to apply an externally applied controlled force via an external device that expands the expanding rod to cause the axial displacement of the first end relative to the second end as suggested by Blunn in order to avoid the trauma of additional surgical operations to adjust the expanding rod, reduce the risk of infection from additional surgical operations, and allow for more gradual adjustment over a longer period of time to facilitates growth and stimulation of tissue (see Blunn, paragraph [0008]).
Regarding claim 14, Ferree discloses wherein the implanting the expanding rod includes implanting the expanding rod posteriorly to the spine (see Fig. 20 and paragraph [0164]).
Regarding claim 15, Ferree discloses wherein the expanding rod is curved during the implanting (see Figs. 2B and 20 and paragraph [0167]).
Regarding claim 16, Ferree discloses wherein the curved expanding rod is aligned with a scoliotic curve of the spine (see Figs. 2B and 20 and paragraphs, [0003], [0004], [0011], and [0167]).
Regarding claim 17, Ferree discloses wherein modifying the state of the spinal condition includes modifying the scoliotic curve of the spine (see paragraphs, [0003], [0004], [0011], [0153], and [0161]).
Regarding claim 18, Ferree discloses wherein modifying the scoliotic curve of the spine includes stretching the scoliotic curve of the spine (see paragraphs, [0003], [0004], [0011], [0153], and [0161]; straightening the spine).
Claims 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferree in view of Blunn, and further in view of U.S. Patent No. 5,575,790 (Chen).
Regarding claims 6-9, Ferree and Blunn fail to disclose or suggest wherein the drive unit includes a spring (claim 6, a nitinol wire (claims 7 and 8), or a coil (claim 9).  However, Chen discloses a device (10) for use in orthopedic connection procedures, wherein the device includes a drive unit including a coil spring (88) and a nitinol wire (82) (see col. 5, lines 37-56).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the drive unit of Ferree and Blunn to use a coil spring and nitinol wire as suggested by Chen as such a drive unit is suitable for external actuation of lengthening of an expanding rod in an orthopedic correction procedure (see Chen, Abstract and col. 1, lines 5-9) and because such a modification merely involves simply substituting one known type of drive unit from an orthopedic correction device for another known type of drive unit from another known orthopedic correction device without any unpredictable results.  
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferree in view of Blunn, and further in view of U.S. Patent No. 6,251,111 (Barker).
Regarding claim 10, Ferree and Blunn fail to disclose where the spine has a ligamentum flavum and wherein expansion of the expanding rod over an extended time period is configured to steadily stretch the ligamentum flavum of the spine, allowing the spine to straighten.  However, Barker discloses a method of adjusting vertebrae wherein Barker suggests that the adjustment be done over an extended period of time to stretch out the ligaments of the spine (see col. 7, line 62 – col. 8, line 22).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the method of Ferree and Blunn to expand the expanding rod over an extended period of time to steadily stretch out the ligaments of the spine, including the ligamentum flavum, as suggested by Barker in order to reduce the risk of trauma the patient that would be incurred by an abrupt adjustment in a short period of time (see Barker, col. 7, line 62 – col. 8, line 22).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the reference discloses a related surgical method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773